United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
DEPARTMENT OF LABOR, TURNER JOB
CORPS CENTER, Albany, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-1981
Issued: June 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On July 30, 2009 appellant filed a timely appeal from the September 5, 2008
overpayment decision of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction to review the merits of this case.
ISSUES
The issues are: (1) whether the Office properly found that appellant received an
overpayment of compensation in the amount of $10,409.57 from September 30, 2007 through
July 5, 2008; (2) whether the Office properly found that he was at fault in the creation of the
overpayment and therefore ineligible for waiver; and (3) whether the Office properly directed
recovery by collecting $123.00 from continuing compensation payments.
On appeal, appellant noted that he was incarcerated when the decision reducing his
compensation was issued and, therefore, did not receive notice that his benefits were reduced.

FACTUAL HISTORY
On November 23, 1994 appellant, then a 25-year-old student, filed a traumatic injury
claim alleging injury to his right knee when he stepped into a hole while running to his trade. On
January 14, 1995 the Office accepted his claim for a right knee meniscus tear. Appellant
underwent surgery for a right knee partial lateral meniscectomy and one-third patellar tendon
anterior cruciate ligament reconstruction on February 14, 1995.1
In a January 26, 2005 letter, the Office notified appellant of its proposal to reduce his
wage-loss compensation as he had the capacity to perform the duties of an assembler of small
products and earn wages of $300.80 a week. The letter was sent to his address of record.
In a March 23, 2005 decision, the Office reduced appellant’s compensation to reflect his
87 percent wage-earning capacity in the constructed position. The decision was sent to
appellant’s address of record.
In a July 19, 2007 letter, appellant advised the Office that he had been released from
incarceration and sought a medical appointment with his attending physician. He noted that he
sought to have his compensation reinstated. Appellant also notified the Office of a new home
address.
On August 1, 2008 the Office notified appellant of its preliminary determination of an
overpayment in compensation of $10,409.57. It advised that it had reinstated wage-loss
compensation for total disability rather than under the 2005 wage-earning capacity
determination. From September 30, 2007 to July 5, 2008, appellant received benefits in the
amount of $11,612.25 but was entitled to only $1,202.68, the difference representing an
overpayment. The Office found that appellant was at fault in the creation of the overpayment
because he knew or should have known that the compensation he received was at an incorrect
rate for total disability. Appellant was advised of the procedures for contesting the preliminary
determination and requested to submit updated financial information. The notice was sent to
appellant’s new address of record. Appellant did not respond.
In a September 5, 2008 decision, the Office finalized the overpayment determination in
the amount of $10,409.57. Appellant was found at fault in the creation of the overpayment and
advised that it would be recovered by deductions of $123.00 from his continuing periodic roll
payments. The decision was sent to appellant’s address of record.
LEGAL PRECEDENT -- ISSUE 1
The Federal Employees’ Compensation Act provides that the United States shall pay
compensation for the disability or death of an employee resulting from personal injury sustained
while in the performance of duty.2 If disability is total, the United States will pay the employee
1

The record reflects that appellant was referred for vocational rehabilitation services in 1995, 2002 and 2003
following periods of incarceration. The evidence does not reflect that he filed any claim for a schedule award.
2

5 U.S.C. § 8102(a).

2

during the disability monthly compensation equal to 66 2/3 percent of his monthly pay.3 If the
disability is partial, the United States will pay the employee during the disability monthly
monetary compensation equal to 66 2/3 percent of the difference between his monthly pay and
his wage-earning capacity.4
Section 8129 provides that when an overpayment has been made to an individual because
of an error of fact or law, adjustment shall be made under regulations prescribed by the Secretary
of Labor by decreasing later payments to which the individual is entitled.5
ANALYSIS -- ISSUE 1
The Board finds that appellant received an overpayment in the amount of $10,409.57.
In a March 25, 2005 decision, the Office found that appellant had an 87 percent wageearning capacity based on his ability to perform the duties of a small parts assembler. It reduced
his wage-loss benefits from total disability to partial disability effective that day and advised
appellant of his new compensation rate of $170.00 each four weeks. The record reflects that
appellant was incarcerated and his compensation benefits were suspended. Upon his release, he
requested on July 19, 2007 that the Office reinstate his benefits and advised it of a new home
address. The Office restored appellant’s wage-loss benefits but at the rate of total disability and
not under the wage-earning capacity for partial disability as found in 2005. From September 30,
2007 through July 5, 2008, appellant received monetary compensation in the amount of
$11,612.25; however, he should have received only $1,202.68. The difference resulted in an
overpayment in the amount of $10,409.57. The Board will affirm the fact and amount of
overpayment in this case.
LEGAL PRECEDENT -- ISSUE 2
Under section 8129 of the Act and the implementing regulations, an overpayment must
be recovered unless incorrect payment has been made to an individual who is without fault and
when adjustment or recovery would defeat the purpose of the Act or would be against equity and
good conscience.6 Section 10.433 of the implementing regulations specifically provide that the
Office may consider waiving an overpayment if the individual to whom it was made was not at
fault in accepting or creating the overpayment.7 The regulations further provide that each
recipient of compensation benefits is responsible to ensure that payments he or she receives from
the Office are proper.8 An individual is with fault in the creation of the overpayment who:
3

Id. at § 8105(a).

4

Id. at § 8106(a).

5

Id. at § 8129(a).

6

5 U.S.C. § 8129(b); 20 C.F.R. §§ 10.433, 10.434, 10.436, 10.437.

7

20 C.F.R. § 10.433(a).

8

Id.

3

(1) made an incorrect statement as to a material fact which he or she knew or should have known
to be incorrect; or (2) failed to provide information which he or she knew or should have known
to be material; or (3) accepted a payment which he or she knew or should have known to be
incorrect.9 Whether or not the Office determines that an individual was at fault with respect to
the creation of an overpayment depends on the factual circumstances surrounding the claim.10
ANALYSIS -- ISSUE 2
The Board finds that the Office properly determined that appellant was not without fault
in the creation of the overpayment. The Office found that appellant was at fault in the creation
of the overpayment as he accepted payments that he knew or should have known to be incorrect.
On appeal, appellant contends that he never received notice of the Office’s wage-earning
capacity determination as he had been incarcerated and no longer lived at his former residence.
The Board notes that the Office sent the March 23, 2005 wage-earning capacity decision to
appellant’s address of record at that time. It is well established that, in the absence of evidence
to the contrary, a letter properly addressed and mailed in the ordinary course of business is
presumed to have been received by that person in due course.11 Appellant contends that the
presumption of receipt should be rebutted by the fact that he had been incarcerated; but the
mailbox rule presumes his receipt of the wage-earning capacity determination at his mailing
address of record absent any evidence that he timely notified the Office of his incarceration or a
change of address.12 Appellant, as a recipient of compensation, has the general responsibility to
timely notify the Office of such conditions as may affect his receipt of benefits.13 The Office did
not abuse its discretion in finding that appellant received notice of the reduction in his wage-loss
benefits in 2005 and was no longer entitled to compensation at the rate for total disability.
Upon his release from incarceration, appellant requested on July 19, 2007 that his
benefits be restored and advised of a new home address. When it reinstated compensation,
wage-loss benefits were paid at the rate for total disability and not under the rate established by
the 2005 wage-earning capacity determination. The evidence of record establishes that appellant
received benefits in the amount of $11,612.25 from September 30, 2007 to July 5, 2008, when
the Office notified appellant of the error in his payments. It is well established that the fact that
the Office may have been negligent in issuing compensation payments for total disability does
not excuse a recipient’s acceptance of such payments if he knew or should have known they
9

Id. at § 10.433(a).

10
11

Id. at § 10.433(b).
See Jeffrey M. Sagrecy, 55 ECAB 724, 2004); James A. Gray, 54 ECAB 277 (2002).

12

On appeal, appellant noted that he was incarcerated from September 1, 2004 to July 18, 2007; however, there is
no evidence of record that he advised the Office of this fact at any time prior to the wage-earning capacity
determination.
13

See Larry D. Strickland, 48 ECAB 669 (1997) (the employee failed to timely notify the Office of his divorce)
and Madge H. Gurr, 39 ECAB 1124 (1988) (the employee failed to timely notify the Office as to the change of
status of a claimed dependent).

4

were incorrect.14 The Office found that appellant had an 87 percent wage-earning capacity and
should have only received wage-loss benefits in the amount of $1,202.68 during that period. The
difference resulted in an overpayment in the amount of $10,409.57. As appellant was on notice
of the prior reduction in his wage-loss benefits, the evidence of record establishes that he
accepted payments that he knew or should have known to be incorrect. Appellant was informed
of the reduction in his benefits based on his partial disability and should have known that he was
not entitled to wage loss paid at the rate for total disability. As he is not without fault in the
creation of the overpayment, appellant is not eligible for waiver of the overpayment.15
LEGAL PRECEDENT -- ISSUE 3
The amount of adjustment of continuing compensation to recover an overpayment lies
within the Office’s discretion. The analysis that determines the amount of adjustment is
substantially the same as that used to determine waiver.16 Section 10.441(a) of the regulations
provide:
“When an overpayment has been made to an individual who is entitled to further
payments, the individual shall refund to [the Office] the amount of the
overpayment as soon as the error is discovered or his or her attention is called to
same. If no refund is made, [the Office] shall decrease later payments of
compensation, taking into account the probable extent of future payments, the rate
of compensation, the financial circumstances of the individual, and any other
relevant factors, so as to minimize any hardship.”17
ANALYSIS -- ISSUE 3
The evidence establishes that the Office sent the August 1, 2008 preliminary
overpayment notice to the address of record appellant provided on July 19, 2007.18 He was
advised that he could request a prerecoupment hearing or have the Office further consider the
questions of fault and waiver provided he made a request in 30 days. Failure to provide a reply
would result in a final decision based on the evidence of record. As discussed, under the
mailbox rule, appellant is presumed to have received the Office’s preliminary overpayment
notice. He failed to respond within the allotted time.
When a claimant is being paid compensation on the periodic rolls and does not respond to
the preliminary notice of overpayment, a final decision should be issued without conducting a
14

See Judith A. Cariddo, 55 ECAB 348 (2004); Diana L. Booth, 52 ECAB 370 (2001).

15

No waiver of an overpayment is possible if the claimant is at fault in creating the overpayment. L.J., 59 ECAB
__ (Docket No. 07-1844, issued December 11, 2007).
16

Howard R. Nahikian, 53 ECAB 406 (2002).

17

20 C.F.R. § 10.441(a).

18

On appeal, appellant stated that he was incarcerated again on June 4, 2008 for violation of his parole until
June 4, 2009.

5

conference and the debt recovered from such benefits as quickly as possible.19 Appellant did not
respond to the preliminary overpayment determination or provide any information concerning
his financial circumstances. The Board finds that the Office did not abuse its discretion in
following its regulations and directing recovery of $123.00 every four weeks from his continuing
compensation.
CONCLUSION
The Board finds that appellant received an overpayment in the amount of $10,409.57 for
which he was at fault in its creation. The Board also finds that the Office properly directed that
the overpayment be recovered by deducting $123.00 from his continuing compensation
payments.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 5, 2008 is affirmed.
Issued: June 11, 2010
Washington, DC

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

19

See Federal (FECA) Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter
6.200.4(c)(2) (October 2004).

6

